DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 6-10, and 14-25 are pending in the current application. Claims 7-9 and 15-20 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-3, 6, 10, 14, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (“Hydrophilic interaction chromatography using amino and silica columns for the determination of polar pharmaceuticals and impurities”) in view of Mendez et al (“Comparison of the acidity of residual silanol groups in several liquid chromatography columns”), Forrer (US 2015/0087816), and Shodex (“Asahipak NH2P”).
With regard to Claims 1-3, 6, 10, 14, and 21-25, Olsen discloses that hydrophilic interaction chromatography (HILIC) is a useful alternative to reversed-phase chromatography for applications involving polar compounds (Abstract). Silica and amino columns with aqueous-organic mobile phases offer potential for use in the HILIC mode (Abstract). Amino columns may also be used in an anion-exchange mode, which provides advantages for some applications (Abstract).
Olsen discloses a chromatography column comprising a first column having an outlet, the first column includes a carrier 1 which has a group including at least one of a primary amine, secondary amine and a tertiary amine (Claim 1), wherein the first column is a HILIC column (Claim 2), wherein the hydrocarbon and amino group is of formula II in which n=1 (Claims 1, 22-25) (P114/Column 2, Paragraph 1, P115/Section 3.1, propylamine-bonded silica may be used for separation of purines and pyrimidines).  
Olsen discloses a second column, the second column includes a carrier 2 having a group including at least one of a primary amine, a secondary amine and a tertiary amine (Claim 1), wherein the second column is a HILIC column (Claim 2), and wherein the second column is an anion exchange column (Claims 3 and 10) (P117/Section 3.4, P120, Section 4.4, propylamine bonded stationary phases are protonated at neutral and acidic mobile phase pH values; for compounds that are anions in the mobile phase, this offers the possibility of an anion-exchange mechanism in addition to HILIC).
However, Olsen is silent to the second column connected downstream of the outlet of the first column.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the second column to be connected downstream of the outlet of the first column, in order to effectively separate both purines and pyrimidines on the first HILIC column and anions on the second column. 
However, modified Olsen is silent to the carrier 1 comprising the silicon and 3 oxygens between the silica surface and the hydrocarbon and amine group of formula II (Claim 1).
Forrer discloses that a commonly used carrier is silica gel that may suitably be surface modified by means of suitable silanes ([0003]). Forrer discloses that trimethoxy silanes are preferred since they are able to react with up to three neighboring silanol groups thereby shielding silanol groups and simultaneously strengthening the anchoring of the modifying substituent ([0025]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the carrier 1 of modified Olsen to comprise the silicon and 3 oxygens between the silica surface and the hydrocarbon and amine group of formula II, as taught by Forrer, since trimethoxy silanes are able to react with up to three neighboring silanol groups thereby shielding silanol groups and simultaneously strengthening the anchoring of the modifying substituent (i.e., strengthening the anchoring of the propylamine group).
However, modified Olsen is silent to the silica surface of carrier 1 modified with the hydrophobic group represented by formula I.
Mendez et al (Mendez) discloses a comparison of the acidity of residual silanol groups in several liquid chromatography columns (Title). Mendez discloses that asymmetric peaks, low column efficiency, poor reproducibility, and retentions larger than expected are often attributed to interactions between the analyte and the silica support of the chromatography column rather than with the bonded phase (P34/Column 1, Paragraph 1). The reference states that many studies have been carried out to block, remove, or decrease the number of residual silanols on the silica surface, with the most common procedure being column endcapping, in which the free silanols are capped with methylsilane (P34/Column 1, Paragraphs 2 and 3). The structure of the methylsilane endcapped column corresponds to formula I.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the silica surface of carrier 1 of modified Olsen to be modified with the hydrophobic group represented by formula I, as taught by Mendez, in order to block, remove, or decrease the number of residual silanols on the silica surface of carrier 1, reducing the number of asymmetric peaks, low column efficiency, poor reproducibility, and retentions larger than expected that are often attributed to interactions between the analyte and the silica support of the chromatography column rather than with the bonded phase.
However, modified Olsen is silent to the carrier 2 having a resin (Claim 1), wherein the carrier 2 has an amino group of formula III (Claim 1), wherein the resin is made from polyvinyl alcohol (Claims 6 and 14), wherein n in the formula III is an integer of 1 to 4 (Claim 21).
Shodex discloses that both silica based NH2 columns, such as the propylamine column used for anion exchange disclosed in Olsen, and the polymer-based Shodex Asahipak NH2P-50 4E column are useful for analyzing sugars and polar substances (Page 1). However, Shodex states that the Asahipak NH2P-50 4E column has a longer lifetime and extended stability, can be used under a wider pH range under alkaline conditions, and is better for LC-MS due to lower column bleeding (Page 1).
Applicant’s instant specification [0056]-[0058] shows that the claimed carrier 2 with functional group corresponding to formula III is in fact the commercially available Asakhipak NH2P-50 4E manufactured by Shodex, which has a polyvinyl alcohol resin (Claims 6 and 14) and inherently has the features claimed in Claim 21.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the carrier 2 of modified Olsen to have a resin (Claim 1), wherein the carrier 2 has an amino group of formula III (Claim 1), wherein the resin is made from polyvinyl alcohol (Claims 6 and 14), wherein n in the formula III is an integer of 1 to 4 (Claim 21), as taught by Shodex, since the commercially available resin corresponding to Claims 1, 6, 14, and 21 has a longer lifetime and extended stability, can be used under a wider pH range under alkaline conditions, and is better for LC-MS due to lower column bleeding than a silica-based amino column such as disclosed in Olsen.
Response to Arguments
Applicant’s arguments filed 8 June 2022 with respect to the 35 USC 103 rejection of Claim 1 under Olsen, Forrer, Peng, and Issa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olsen, Mendez, Forrer, and Shodex.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777